Wood, J., (after stating the facts). We treat as abandoned those grounds of the motion for a new trial that are not specifically argued in the brief. Therefore, the only question for our consideration on this appeal is whether or not the circuit court had jurisdiction to render the judgment against the appellant and the sureties on its appeal bond. The appellant’s counsel urges that the circuit court was without jurisdiction for the reason, as he states, that the cause was one in rem, involving the question as to whether or not the appellee was entitled to a lien on a certain pile of lumber owned by the appellant. The affidavit, to which we must look for the jurisdiction of the justice, prayed for judgment in the sum named and for an order of attachment. The justice therefore had jurisdiction to render personal judgment against the appellant, and on appeal to the circuit court the case was tried de novo and the circuit court had the same jurisdiction that the justice court had. The order of attachment was subsidiary and incidental to the relief prayed, and prayer for such order did not constitute the action a proceeding in rem as appellant contends. When judgment was rendered against the appellant in the justice court and it filed its appeal bond, under the provisions of that bond 'the appellant and its sureties were hound to satisfy any judgment that should be rendered against it. By the express terms of the bond the appellant and its sureties became liable for any judgment rendered by the circuit court, and that court, therefore, did not err in entering judgment against the sureties on the bond as well as against the appellant. The judgment is therefore affirmed.